DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s elections without traverse of Group I, claims 1, 3, 4, 6, 17-20, 22 and 23, and of the species of antibody comprising heavy chain CDRs 14-16 and light chain CDRs 26-28, in the reply filed on 04 May 2022 are acknowledged.
Claims 7-11, 13-15, 21 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 May 2022.
Claims 1, 3, 4, 6, 17-20, 22 and 23 are under examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/21/2020 and 05/04/2022 have been considered by the examiner.
Claim Objections
Claims 22 and 23 are objected to because of the following informalities:  the claims contain non-elected subject matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borglum et al. (US 2009/221670 A1; IDS, 09/21/2020).
Borglum teaches a method of determining a FAM19A5 protein level in a subject having a mood disorder comprising detecting the FAM19A5 protein level from a biological sample obtained from the subject compared to a corresponding level from a normal control. See [0005], [0049], [0183], [0184], [0230], [0248] and Borglum’s claim 1. Therefore, Borglum anticipates claim 1. Borglum teaches that the protein level of FAM19A5 is higher than that of the normal control, thus meeting the limitations of claim 3. See, e.g., [0049]. The FAM19A5 protein level is measured by, e.g., immunohistochemistry, radioimmunoassay or ELISA, thus meeting the limitations of claim 4. See [0183]-[0192]. The biological sample comprises a blood sample, a tissue sample, a secretion sample, and urine, thus meeting the limitations of claim 6. See [0197]. Borglum teaches administration of treatment agents, including antibodies specific for FAM19A5, thus meeting the limitations of claims 17 and 18. See, e.g., Borglum’s claim 64. Borglum teaches using a FAM19A5 antagonist to detect FAM19A5 protein in the biological sample, including an antibody specific for FAM19A5, thus meeting the limitations of claims 19 and 20. See [0183]-[0192]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 6 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,640,557 and further in view of Borglum et al. (US 2009/221670 A1; IDS, 09/21/2020).
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to a method of determining the expression level of FAM19A5 in a subject having a central nervous system damage, degenerative brain disease, or central nervous system disease, comprising: detecting whether the expression level of FAM19A5 from a biological sample obtained from the subject is increased compared to the expression level of FAM19A5 from a normal control by contacting the sample with an antibody or a fragment thereof that specifically binds to FAM19A5 and measuring the expression level of FAM19A5, as in claims 1, 3, 19 and 20. The patent’s claim 4 states that the biological sample is tissue, cells, blood, serum, plasma, saliva, or urine, as in claim 6. The patent’s claim 6 requires administering the FAM19A5 for treatment, as in claims 17 and 18.  
The patent claims fail to teach determining the levels of FAM19A5 in a subject having a mood disorder. 
However, as set forth above, Borglum teaches a method of determining a FAM19A5 protein level in a subject having a mood disorder comprising detecting the FAM19A5 protein level from a biological sample obtained from the subject compared to a corresponding level from a normal control, as in claim 1. See [0005], [0049], [0183], [0184], [0230], [0248] and Borglum’s claim 1. Borglum teaches that the protein level of FAM19A5 is higher than that of the normal control, as in claim 3. See, e.g., [0049]. The FAM19A5 protein level is measured by, e.g., immunohistochemistry, radioimmunoassay or ELISA, as in claim 4. See [0183]-[0192]. The biological sample comprises a blood sample, a tissue sample, a secretion sample, and urine, as in claim 6. See [0197]. Borglum teaches administration of treatment agents, including antibodies specific for FAM19A5, as in claims 17 and 18. See, e.g., Borglum’s claim 64. Borglum teaches using a FAM19A5 antagonist to detect FAM19A5 protein in the biological sample, including an antibody specific for FAM19A5, as in claims 19 and 20. See [0183]-[0192].
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of the ‘557 patent and Borglum. The artisan would have been motivated to make and use the invention as claimed because the ‘557 patent claims teach that one can measure increased levels of FAM19A5 in patients with neurological conditions, in general, while Borglum teaches that a specific neurological condition in which one can measure increased levels of FAM19A5 is a mood disorder. The artisan would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Conclusion
No claim is allowed. 
Claims 22 and 23, which recite the elected species of antibody, are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
13 August 2022